DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on April 29th, 2021, with respect to the rejection(s) of claims 1, 3, 5-8, 10, and 12-14 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nurse (U.S. Patent No. 6,978,684).
At Pg. 9 of the Reply, the Applicant argues that vibrations taught by Fitzgerald are “designed to enhance an athlete’s natural senses, such as visual, auditory, olfactory, or tactile senses” rather than to “correct the user’s gait or posture”. Examiner respectfully disagrees. Fitzgerald discloses an invention that provides biofeedback information that “may be used to train a runner to run with a more efficient and safer foot strike location” (Fitzgerald; Column 11 Lines 19-20) and data that “may be used to provide the runner with a better awareness of his/her gait” (Fitzgerald; Column 11 Lines 42-43).
Although Fitzgerald discloses that the “sensors and/or sensory enhancement elements can be used to enhance an athlete's visual, auditory, olfactory, and/or tactile senses” (Fitzgerald; Column 28 Lines 1-3), Fitzgerald goes on to say that this is done “during performance to provide greater awareness of the surroundings and thereby potentially improve performance” (Fitzgerald; Column 28 Lines 3-5). Therefore, the purpose of enhancing this sensitivity is to provide awareness and ultimately, to improve performance, which would include improving the user’s gait or posture. 
Additionally, Fitzgerald discloses that the “variations in the intensity of a vibration can be used to differentiate between different severities of a given foot strike event” (Fitzgerald; Column 22 Lines 44-51). A given foot strike event is directly related to the user’s gait. This further confirms that the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7-8, 10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Czaja (U.S. Publication No. 2017/0225033; previously cited) in view of Fulton (U.S. Publication No. 2018/0028116; previously cited), Fitzgerald et al (U.S. Patent No. 10,363,453; previously cited), and Nurse (U.S. Patent No. 6,978,684).
Regarding Claim 1, Czaja discloses an apparatus comprising: 
a footwear item (shoe insole; Element 100; [0084]) comprising: 
one or more pressure sensors (pressure/force sensors; Element 1032; [0085]) to measure pressure applied by a user; 
a stimulation device to apply stimulation to a plurality of portions of a foot (haptic feedback actuator; Element 1033; one or more actuators are embedded in the shoe insole to provide haptic feedback to the user foot; [0002]) to inform the user to alter pressure applied to those portions of the foot to adjust one or more from a group of a gait and a posture of the user ([0002] and [0007]);
a processing device (microprocessor Element 1034) to analyze the measured pressure and control the stimulation ([0090] and [0137]) device to apply the stimulation; 
a power source to provide power signals (Czaja discloses power-up [0103], power on and power off [0118] of different components of the devices, including those that send signals (Bluetooth receiver); therefore, a power source is inherent to this device); and 
a communication device (interface 210, 220, 221) to communicate with a mobile computing device (user smart-phone 200), wherein the mobile computing device obtains, via the communication device, the measured pressure and provides the measured pressure to a server (cloud service 500) via a network ([0084]), wherein the mobile computing device, via the communication device, causes the stimulation device to adjust the applied stimulation based on the analytics ([0132]).
Czaja fails to disclose that the plurality of portions of the foot to which stimulation is applied comprise an area corresponding to a first metatarsophalangeal joint of the user, an area corresponding to a fifth metatarsophalangeal joint of the user, an area corresponding to a medial side of a heel of the user, and an area corresponding to a lateral side of the heel of the user.
Fulton discloses that the plurality of portions of the foot (weight bearing regions 11; [0072]) to which stimulation is applied comprise an area corresponding to a first metatarsophalangeal joint of the user (first weight bearing region 12 is located just posterior to the head of the first metatarsal; [0072]; a plurality of stimulation members 24 are shown positioned and coupled to foot garment 20 along the medial aspect of the foot adjacent to the head of the first metatarsal and the first metatarsophalangeal joint 25 , and proximate to ankle joint 23; [0073]; Figure 1 Elements 11, 12, 15), an area corresponding to a fifth metatarsophalangeal joint of the user (second weight bearing region 13 is located just posterior to the head of the fifth metatarsal; [0072]; Figure 1 Elements 11, 13, 16), an (third weight bearing region 14 is located beneath the heel pad; [0072]; Figure 1 Elements 11, 14; Figure 6b Elements 24; stimulating members 24 are concentrated beneath a first metatarsal head 60 and along medial edge 62 of right foot garment 63; [0080]), and an area corresponding to a lateral side of the heel of the user (third weight - bearing region 14 is located beneath the heel pad; [0072] Figure 1 Elements 11, 14; Figure 3 Elements 24, 30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Fulton into those of Czaja, the advantage being that these concentrations of mechanoreceptors and proprioceptors located proximate to weight bearing regions 11 contribute more than other similar receptors in other areas of the foot, hence it is important to target these areas for stimulation when attempting to provide sensory feedback regarding weight position and postural stability, as recognized by Fulton [0072].
Czaja and Fulton fail to disclose wherein the mobile computing device receives analytics based on the measured pressure from the server and provides the received2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED AUGUST 10, 2020 APPLICATION No. 15/911,464analytics to the processing device, via the communication device, to cause the stimulation device to adjust the applied stimulation based on the received analytics.
Fitzgerald discloses wherein the mobile computing device (remote receiving systems 120) receives analytics based on the measured pressure from the server and provides the received2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED AUGUST 10, 2020 APPLICATION No. 15/911,464analytics to the processing device (a system 100 for providing biofeedback information to a runner 115…The system 100 also includes one or more remote receiving systems 120 for receiving data from the sensor(s) 105 and communicating information to the runner based on an analysis of the gathered data. The analysis of the gathered data may be carried out in a processor located in the shoe 110, the remote receiving system 120, and/or a separate analyzing unit (e.g., a personal computer); Column 9 Lines 19-33; The biofeedback information could be communicated to the runner through an auditory, optical, and/or tactile (e.g., vibratory) signal…Vibratory signals may be communicated to the runner through a vibration inducing element within the receiver and/or within or attached to the shoe; Column 13 Lines 39-53; Fig. 12) via the communication device, to cause the stimulation device to adjust the applied stimulation based on the received analytics (Column 24 Lines 17-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Fitzgerald into those of Czaja and Fulton, the advantage being more processing power and system efficiency and to automate the feedback for when a coach cannot see the skier on the slope or allow a skier to obtain feedback without a coach.
Czaja, Fulton, and Fitzgerald fail to disclose wherein adjusting the applied stimulation includes adjusting a duration of stimulation.
Nurse discloses wherein adjusting the applied stimulation includes adjusting a duration of stimulation (one or more characteristics of the applied stimuli may change over time (vibrational frequency, pressure, temperature, etc.), optionally depending on any relevant factor, such as on the value of the measured parameter, the phase within the motion cycle, or the like. Additional examples of characteristics of the stimuli that may be changed depending on relevant factors include: the location(s) for application of the stimulus; the intensity of the applied stimulus, the duration of the applied stimulus, the starting time for applying the stimulus, the ending time for applying the stimulus, and the like. The stimuli also may be applied, for example, only when one or more parameter values fall within predetermined ranges, when they exceed or fall below threshold values, etc.; Column 6 Lines 31-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Nurse into those of Czaja, Fulton, and Fitzgerald, the advantage being able to adjust the duration of the stimulation in order to affect the subject’s nerve stimulation and ultimately, performance (Nurse; Column 3 Line 66 – Column 4 Line 12).
([0090], [0103], [0133]).  

Regarding Claim 5, Czaja discloses an accelerometer (motion processing element; Element 1031; [0085]) to provide acceleration measurements to the processing device for determining the plurality of portions of the foot stimulated by the stimulation device (Data is collected from an array of sensors (including an accelerometer) [0006] and sent to the processing device (smart-phone based application) where the processing device determines the portion of the foot to be stimulated (receive haptic feedback); [0075] and [0085]).  

Regarding Claim 7, Czaja fails to disclose a sock, and the stimulation device comprises one of an electrical stimulation device to provide electrical signals to the plurality of portions of the foot and a vibration module to vibrate the plurality of portions of the foot.  
Fulton discloses a sock (sock - like garment; Abstract), and the stimulation device comprises one of an electrical stimulation device to provide electrical signals to the plurality of portions of the foot (weight bearing regions 11; [0072]; Figure 1) and a vibration module to vibrate the plurality of portions of the foot (The proprioceptive enhancement device includes a sock-like garment, with or without a shoe or other footwear, which mechanically and electrically stimulates cutaneous, subcutaneous, and deep tissue mechanoreceptors and proprioceptors to provide feedback to the user; Abstract; Figure 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Fulton into those of Czaja in order to integrate the stimulation device into an item that the user would wear regularly.

(shoe insole; Element 100; [0084]), the method comprising: 3AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED APRIL 3, 2020 APPLICATION No. 15/911,464
measuring, via one or more pressure sensors disposed on a footwear item, pressure applied by a user (pressure/force sensors; Element 1032; [0085]); and 
applying stimulation to a plurality of portions of a foot, via a stimulation device (haptic feedback actuator; Element 1033; one or more actuators are embedded in the shoe insole to provide haptic feedback to the user foot; [0002]), to inform the user to alter pressure applied to those portions of the foot to adjust one or more from a group of gait and a posture of a user ([0002] and [0007]);
providing the measured pressure from a processing device of the footwear item to a mobile computing device (user smart-phone 200), wherein the measured pressure is provided via a communication device (interface 210, 220, 221) of the footwear item, wherein the mobile computing device provides the measured pressure to a server (cloud service 500) via a network ([0084]).
Czaja fails to disclose that the plurality of portions of the foot to which stimulation is applied comprise an area corresponding to a first metatarsophalangeal joint of the user, an area corresponding to a fifth metatarsophalangeal joint of the user, an area corresponding to a medial side of a heel of the user, and an area corresponding to a lateral side of the heel of the user.  
Fulton discloses that the plurality of portions of the foot (weight bearing regions 11; [0072]) to which stimulation is applied comprise an area corresponding to a first metatarsophalangeal joint of the user (first weight bearing region 12 is located just posterior to the head of the first metatarsal; [0072]; a plurality of stimulation members 24 are shown positioned and coupled to foot garment 20 along the medial aspect of the foot adjacent to the head of the first metatarsal and the first metatarsophalangeal joint 25 , and proximate to ankle joint 23; [0073]; Figure 1 Elements 11, 12, 15), an area corresponding to a fifth metatarsophalangeal joint of the user (second weight bearing region 13 is located just posterior to the head of the fifth metatarsal; [0072]; Figure 1 Elements 11, 13, 16), an (third weight bearing region 14 is located beneath the heel pad; [0072]; Figure 1 Elements 11, 14; Figure 6b Elements 24; stimulating members 24 are concentrated beneath a first metatarsal head 60 and along medial edge 62 of right foot garment 63; [0080]), and an area corresponding to a lateral side of the heel of the user (third weight - bearing region 14 is located beneath the heel pad; [0072] Figure 1 Elements 11, 14; Figure 3 Elements 24, 30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Fulton into those of Czaja, the advantage being that these concentrations of mechanoreceptors and proprioceptors located proximate to weight bearing regions 11 contribute more than other similar receptors in other areas of the foot, hence it is important to target these areas for stimulation when attempting to provide sensory feedback regarding weight position and postural stability, as recognized by Fulton [0072].
Czaja and Fulton fail to disclose wherein the mobile computing device receives analytics, 4AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED AUGUST 10, 2020 APPLICATION No. 15/911,464based on the measured pressure, from the server and provides the received analytics to the processing device; and adjusting, by the processing device, the stimulation applied by the stimulation device based on the received analytics.
Fitzgerald discloses wherein the mobile computing device (remote receiving systems 120) receives analytics, 4AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED AUGUST 10, 2020APPLICATION No. 15/911,464based on the measured pressure, from the server and provides the received analytics to the processing device (a system 100 for providing biofeedback information to a runner 115…The system 100 also includes one or more remote receiving systems 120 for receiving data from the sensor(s) 105 and communicating information to the runner based on an analysis of the gathered data. The analysis of the gathered data may be carried out in a processor located in the shoe 110, the remote receiving system 120, and/or a separate analyzing unit (e.g., a personal computer); Column 9 Lines 19-33; The biofeedback information could be communicated to the runner through an auditory, optical, and/or tactile (e.g., vibratory) signal…Vibratory signals may be communicated to the runner through a vibration inducing element within the receiver and/or within or attached to the shoe; Column 13 Lines 39-53; Fig. 12); and adjusting, by the processing device, the stimulation applied by the stimulation device based on the received analytics (Column 24 Lines 17-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Fitzgerald into those of Czaja and Fulton, the advantage being more processing power and system efficiency and to automate the feedback for when a coach cannot see the skier on the slope or allow a skier to obtain feedback without a coach.
Czaja, Fulton, and Fitzgerald fail to disclose wherein adjusting the applied stimulation includes adjusting a duration of stimulation.
Nurse discloses wherein adjusting the applied stimulation includes adjusting a duration of stimulation (one or more characteristics of the applied stimuli may change over time (vibrational frequency, pressure, temperature, etc.), optionally depending on any relevant factor, such as on the value of the measured parameter, the phase within the motion cycle, or the like. Additional examples of characteristics of the stimuli that may be changed depending on relevant factors include: the location(s) for application of the stimulus; the intensity of the applied stimulus, the duration of the applied stimulus, the starting time for applying the stimulus, the ending time for applying the stimulus, and the like. The stimuli also may be applied, for example, only when one or more parameter values fall within predetermined ranges, when they exceed or fall below threshold values, etc.; Column 6 Lines 31-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Nurse into those of Czaja, Fulton, and Fitzgerald, the advantage being able to adjust the duration of the stimulation in order to affect the subject’s nerve stimulation and ultimately, performance (Nurse; Column 3 Line 66 – Column 4 Line 12).
([0090], [0103], [0133]).  

Regarding Claim 12, Czaja discloses an accelerometer (motion processing element; Element 1031; [0085]), and the method further comprises determining, via the processing device, the plurality of portions of the foot stimulated by the stimulation device (haptic feedback actuator; Element 1033; one or more actuators are embedded in the shoe insole to provide haptic feedback to the user foot) based on acceleration measurements (Data is collected from an array of sensors (including an accelerometer) [0006] and sent to the processing device (smart-phone based application) where the processing device determines the portion of the foot to be stimulated (receive haptic feedback); [0075] and [0085]). 

Regarding Claim 14, Czaja fails to disclose that the footwear item comprises a sock, and the stimulation device comprises one of an electrical stimulation device to provide electrical signals to the plurality of portions of the foot and a vibration module to vibrate the plurality of portions of the foot.
Fulton discloses that the footwear item comprises a sock (sock - like garment; Abstract), and the stimulation device comprises one of an electrical stimulation device to provide electrical signals to the plurality of portions of the foot (weight bearing regions 11; [0072]; Figure 1) and a vibration module to vibrate the plurality of portions of the foot (The proprioceptive enhancement device includes a sock-like garment, with or without a shoe or other footwear, which mechanically and electrically stimulates cutaneous, subcutaneous, and deep tissue mechanoreceptors and proprioceptors to provide feedback to the user; Abstract; Figure 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Fulton into those of Czaja in order to integrate the stimulation device into an item that the user would wear regularly.
(In one embodiment one or more vibrating elements may be applied to a body portion to provide a vibratory stimulus to the nerves in that body portion (e.g., the nerves in the feet) to stimulate the nerves and thereby enhance his/her sensitivity; Column 28 Lines 14-18), and a magnitude of stimulation (Similarly, variations in the intensity or color and/or variations in the intensity of a vibration can be used to differentiate between different severities of a given foot strike event. In one embodiment the auditory, visual, and/or tactile signals associated with a specific foot strike position may be preset, or be selected by the user depending upon his/her particular preferences and the functionality of the RTF being used; Column 22 Lines 44-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the stimulation teachings of Fitzgerald into those of Czaja and Fulton, the advantage being the automation of feedback for when a coach cannot see the skier on the slope or allow a skier to obtain feedback without a coach.

Regarding Claim 16, Fitzgerald discloses wherein adjusting the applied stimulation further includes adjusting one or more of: a location of stimulation (In one embodiment one or more vibrating elements may be applied to a body portion to provide a vibratory stimulus to the nerves in that body portion (e.g., the nerves in the feet) to stimulate the nerves and thereby enhance his/her sensitivity; Column 28 Lines 14-18), and a magnitude of stimulation (Similarly, variations in the intensity or color and/or variations in the intensity of a vibration can be used to differentiate between different severities of a given foot strike event. In one embodiment the auditory, visual, and/or tactile signals associated with a specific foot strike position may be preset, or be selected by the user depending upon his/her particular preferences and the functionality of the RTF being used; Column 22 Lines 44-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the stimulation teachings of Fitzgerald into those of Czaja and Fulton, the advantage being the automation of feedback for when a coach cannot see the skier on the slope or allow a skier to obtain feedback without a coach.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Czaja, Fulton, Fitzgerald, and Nurse, as applied to claims 1 and 8 above, and further in view of D’Antonio et al (U.S. Patent No. 4,291,894; previously cited).
Regarding Claim 6, Czaja demonstrates the use of the apparatus with a ski and ski boot (Figure 1A; Element 110). However, Czaja fails to specifically disclose a ski with one or more bindings, wherein the processing device generates a signal to release the bindings in response to the measured pressure indicating one or more from a group of lateral and twisting motions.  
D’Antonio discloses a ski with one or more bindings, wherein the processing device generates a signal to release the bindings in response to the measured pressure indicating one or more from a group of lateral and twisting motions (See Abstract; Column 2 Lines 21-34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of D’Antonio into those of Czaja, Fulton, Fitzgerald, and Fulton, the advantage being that it is desirable to have a ski release system which is actuated by certain predetermined forces which are operative on the ski and boot, but which takes into account the element of time, so that the ski boot is released only when the applied force presents a hazard to the skier, as recognized by D’Antonio (Column 2 Lines 13-19).

(Figure 1A; Element 110). However, Czaja fails to disclose a ski with one or more bindings, and the method further comprises generating a signal, via the processing device, to release the bindings in response to the measured pressure indicating one or more from a group of lateral and twisting motions.  
D’Antonio discloses a ski with one or more bindings, and the method further comprises generating a signal, via the processing device, to release the bindings in response to the measured pressure indicating one or more from a group of lateral and twisting motions (See Abstract; Column 2 Lines 21-34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of D’Antonio into those of Czaja, Fulton, Fitzgerald, and Fulton, the advantage being that it is desirable to have a ski release system which is actuated by certain predetermined forces which are operative on the ski and boot, but which takes into account the element of time, so that the ski boot is released only when the applied force presents a hazard to the skier, as recognized by D’Antonio (Column 2 Lines 13-19).
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791          
                         
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793